DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 6/17/2022. Claims 17-20 and 22-38 are pending in the application. Claims 17-19, and claims 28-36 are withdrawn from consideration being directed to a non-elected invention. Claims 20 and 22-24 were amended, claim 21 was canceled and new claims 37 and 38 were added. 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “method for producing the protein suspension”. There is insufficient antecedent basis for this recitation. The claim further recites  “wherein water or centrate is adding with providing for homogeneous humidification of the pasty mass in a volume.” The claim in step (iii) is directed to subjecting the homogeneous mass to grinding with addition of water or centrate to produce a pasty mass having a defined humidity level and particle size.
The term “humidity level” is not defined in the specification and a method of determination of this parameter has not been provided.  The term is generally applied to define atmospheric conditions. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  For purposes of examination, the term has been interpreted as free moisture content.  
Further, it is unclear “wherein water or centrate is adding with providing for homogeneous humidification of the pasty mass in a volume” means. It is not known  whether additional water is added to the pasty mass to make a suspension. (iv) is directed to removing ground husk from the pasty mass and there is no method step to obtain a suspension.  Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20,22-27, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over unpatentable over claims 3 , 5-9 and 14 of copending Application No.17/419,612.  Although the claims at issue are not identical, they are not patentably distinct from each other because distinct from each other because the above identified sets of claims recite identical method steps to obtain protein suspension from brewer's spent grains.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, with respect to the claim rejections under 35 USC 112 and 35 USC 103  have been fully considered and are persuasive.  In view of claim amendments, these rejections are withdrawn.
However, applicant’s arguments are not commensurate in scope with the claimed invention.
Loosening brewer’s grains and removing impurities prior to grinding is considered a routine step.  Applicant’s arguments point to differences between the invention and prior art. These differences, as disclosed in the specification  are  : the two-stage processing of brewer's grains in a colloid mill and in a screw extractor, without using multi-step compression processes and thermochemical treatment which enables producing a high-protein product with protein content of min. 55.0% wt. (dry wt.) with preservation of biological activity. The colloid mill treatment  produces a homogeneous pasty mass (pulp) with viscosity of preferably between about 750 cPa·s and about 1,400 cPa·s that moves by gravity to the screw extractor where the mass is subject to additional grinding and separation to produce a product with defined viscosity.
However, independent claim 20 is not commensurate in scope with the above  description. Including these limitations in the independent claim would potentially be helpful in advancing prosecution. 
Furthermore, the independent claim is indefinite for the reasons provided above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793